Title: From Thomas Jefferson to La Blancherie, 28 April 1788
From: Jefferson, Thomas
To: La Blancherie, Mammès Claude Pahin de


          
            
              Sir
            
            Paris April 28. 1788.
          
          Having left Paris the 3d. of March on a journey through the Low countries and Germany, your favors of Mar. 9. and 25. have  awaited an answer till my return which was only 4. or 5. days ago. I should with great pleasure have undertaken to forward the memoir to Doctr. Franklin which you mention in that of the 9th. had you not found an occasion before my return, and I shall with chearfulness do the same with the papers which you propose to send him thro’ me. I met with Mr. Adams at Amsterdam, and we spoke on the subject of his subscription to your institution. As he had subscribed but for three years, and had paid one, he considered himself as justly called on for the remaining two years only. The fact was that even for those years the papers had come to him very irregularly and at a great expence of postage. I have now the honour to send you eight Louis from him. I send you also a copy of my notes on Virginia, which you express a desire of seeing, and of which I beg your acceptance. They are very slight sketches on a subject, which fully detailed would have filled volumes. I have the honour to be with sentiments of the most perfect esteem and regard Sir Your most obedient & most humble servt,
          
            Th: Jefferson
          
        